Electronically Filed
                                                       Supreme Court
                                                       SCWC-17-0000352
                                                       13-JUN-2018
                                                       08:38 AM

                          SCWC-17-0000352

           IN THE SUPREME COURT OF THE STATE OF HAWAII


         STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                vs.

        TAYLOR D. DYKAS, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-17-0000352; CASE NO. 1DTA-16-00316)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on April 30, 2018, is hereby rejected.

          DATED: Honolulu, Hawaii, June 13, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson